Citation Nr: 1130889	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  06-00 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to January 1967.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from July 2005 and April 2004 rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Paul, Minnesota, which denied the Veteran's claims of entitlement to service connection for a bilateral foot disorder and bipolar disorder, claimed as depression.

In March 2010, the Board remanded the appellant's claim for additional development, specifically to obtain an opinion as to whether he had a bilateral foot disorder and, if so, whether it was related to active service, and to obtain information regarding his mental health treatment.  In January 2011, the Veteran was afforded a VA examination, and in April 2011, the VA Appeals Management Center ("AMC") in Washington, DC, issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claim of entitlement to service connection for a bilateral foot disorder.

In the July 2011 Informal Hearing Presentation, the Veteran's representative indicated that he had withdrawn his claim of entitlement to service connection for depression (the Board notes that, in a May 2011 rating decision, the AMC noted that his service-connected posttraumatic stress disorder ("PTSD") also included manifestations of bipolar disorder and depression).  Accordingly, the Board finds that this matter has been withdrawn.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted above, in January 2011, the Veteran underwent a VA examination pursuant to his claim of entitlement to service connection.  Review of the examination report shows that, although the examiner mentioned that the Veteran had been diagnosed with metatarsalgia in November 2005, during the appeals period, he concluded that, based on the clinical findings during the current examination, there was no evidence of either a diagnosable foot disease or pathology, or a determatological disorder of the feet.  He therefore did not provide a nexus opinion.

In this regard, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  However, the United States Court of Appeals for Veterans' Claims ("Court") has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, in a case where the claimed disability resolves during the pendency of the claim, VA must consider whether the veteran is still entitled to compensation benefits for the period during which the claimed disability was extant.  Id.  

Review of the Veteran's VA treatment records shows that he was diagnosed with metatarsalgia in March 2006, August 2007 and November 2005.  As noted above, during the January 2011 VA examination, there were no clinical findings of a foot disorder or disease.  Nevertheless, the evidence clearly demonstrates that the Veteran was found to have a foot disorder during the appeals period (his service connection claim was received in January 2005).  

Because the Board may not rely on its own unsubstantiated medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an informed medical opinion in order to adjudicate a claim.  In addition, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, an opinion is needed regarding whether there is a relationship between the Veteran's metatarsalgia, diagnosed during the appeals period, but apparently having since resolved, and active duty service.  

In addition, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while this case is in remand status, an attempt should be made to obtain any additional VA treatment records pertaining to his metatarsalgia or any other diagnosed foot disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records pertaining to treatment of a foot disorder, to include metatarsalgia, and associate with the claims folder.  Any negative reply must be included in the claims folder.

2.  Following completion of the above, the claims folder should be returned to the examiner who performed the January 2011 VA examination (if at all possible) for an opinion regarding whether any foot disorders (including metatarsalgia diagnosed in March 2006, August 2007 and November 2005) diagnosed during the appeals period (beginning January 11, 2005) were at least as likely as not (i.e., to at least a 50 percent probability) etiologically-related to his period of active military service.  All opinions must be accompanied by a complete rationale.

3.  If the examiner who performed the January 2011 examination is unavailable, the claims folder must be referred to another examiner, who, at his or her discretion, may determine that another examination is warranted.  In such case, the claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner should elicit a complete history of the Veteran's foot disorders (including any dermatological conditions), both during and since military service, and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.  The examiner must provide an opinion as to whether any foot disorders or diseases diagnosed during the appeals period were at least as likely as not (i.e., to at least a 50 percent probability) etiologically-related to the Veteran's period of active military service.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

